                                                                                Case 3:19-cv-04744-WHA Document 42 Filed 10/30/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DOUGLAS GREENE, individually and on
                                                                              behalf of all others similarly situated,                    No. C 19-04744 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,                                   ORDER RE MOTIONS TO
                               For the Northern District of California




                                                                         12                                                               APPOINT LEAD PLAINTIFF
                                                                         13     v.

                                                                         14   GRANITE CONSTRUCTION
                                                                              INCORPORATION, JAMES H. ROBERTS,
                                                                         15   and JIGISHA DESAI,

                                                                         16                  Defendants.
                                                                                                                           /
                                                                         17
                                                                         18          All motions to appoint lead plaintiff must be supplemented by the appended

                                                                         19   questionnaire and certification (to the extent not already submitted) by NOVEMBER 5 AT NOON.

                                                                         20   As a further note, applications for class counsel shall be deferred until after the lead plaintiff has

                                                                         21   been appointed.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: October 30, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         26                                                         UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
